Citation Nr: 0613154	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-40 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
deceased veteran.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1966 to May 1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.

The appellant provided testimony before a Veterans Law Judge 
at the RO in December 2005; a transcript is of record.

The case was thereafter held in abeyance for submission of 
additional clinical information with regard to the veteran's 
death.  That is now of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board would state from the outset that this is a case in 
which the circumstances precipitate great concern because the 
facts, when applied to the regulations, appear to lead to 
unusually harsh results.  And in this case, the Board is 
particularly cognizant of the impact the literal application 
of the pertinent regulations has upon the ultimate results.  
The problem remains that there does not appear to be any 
viable alternative for decreasing or mitigating these 
unbending and penalizing realities.

Unlike many cases, it is seemingly unequivocal that both 
parties in this case, the appellant and the veteran, intended 
to be considered as married as they had lived as man and 
wife, and were recognized as such by their community and each 
other, for more than a decade.  And in fact, they 
ceremonialized the status in what they thought to be added 
protection or furtherance of that status.   

For this reason, the Board feels compelled to go to all 
reasonable extent to determine whether there is any way 
whatsoever that this claim may be resolved in the appellant's 
favor.  And while any such avenues of pursuit appear to be 
tenuous, narrow, and even somewhat speculative, that does not 
mean that they should not be fully reviewed as potential 
viable options.

Briefly summarized, in pertinent part, the appellant could be 
recognized as the widow of the veteran had she been legally 
married to him for a year prior to his death.  

Under pertinent VA law, a marriage is valid under the law of 
the place where the parties resided at the time of the 
marriage or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C. § 103(c); 38 
C.F.R. § 3.1(j).  In this case, those states currently 
identified as being involved are LA and AL.

In this case, the veteran and the appellant apparently 
resided in the State of Louisiana (LA) for many years prior 
to his death, and all available evidence tends to support 
that they probably had a valid common law marriage using 
available evidence which would normally purport to sustain 
such a conclusion.  However, unfortunately for the claim, LA 
does not recognize common law marriages.

The veteran and the appellant underwent a ceremonial marriage 
while apparent residents of Louisiana on July [redacted], 2002, which 
is two months short of being a year prior to his death.  
Since the State requires a ceremonial marriage, that date is 
the earliest that the marriage can be recognized therein.

Shortly before his death, they formally moved their residence 
to Alabama where they found a less expensive place to live, 
having used their savings to combat his terminal illnesses.  
Since the State of Alabama recognizes common law marriages, 
had they moved there two or more months before they did, 
their marriage might be recognized for VA purposes.  

Or alternatively, if there is some provision within the AL 
state regulations that might make an exception for a 
situation such as this, i.e., recognize the status that has 
accrued in the State of LA, this might be also applicable.  
The Board is unaware of such a provision, but it may be worth 
having the RO address that question with those local legal 
experts who are more familiar with the specific exceptions 
and intricacies of AL law.
 
Also, had the situation been reversed, i.e., they had lived 
in AL for all those years, as man and wife in a common law 
relationship, and then moved to LA, rather then the other way 
around, they would probably have been covered for purposes of 
meeting criteria requisite to establishing the appellant as 
the recognized spouse of the veteran.  The evidence with 
regard to their common law status includes that they were 
business partners from 1989 or 1990, and that they lived 
together under the same roof and held themselves out 
throughout their professional and personal community as man 
and wife, etc. during that entire time.

There is a second unfortunate aspect to this case.  The 
veteran died on May [redacted], 2003, due to lung cancer and a 
variety of other significant disabilities, according to the 
death certificate.  There is clear-cut data in the file from 
his care-giver physician to the effect that he was taken off 
life-support in order to lessen his severe terminal 
suffering.  Accordingly, it can be assumed that if he had 
been kept on life support for another two months, in a 
situation which was in no way good for him or to his benefit, 
the appellant might have collaterally qualified as his widow.

In this regard, it has been suggested that the fact that 
since the action on the part of his care-givers to remove 
life support was in fact "pro-veteran", i.e., to decrease 
his suffering, it should be taken into consideration as 
ameliorating the requirements for the year-long period to 
have elapsed for a valid marriage.  In fact, even more 
strongly, the appellant has testified that the attending 
physician had opined that it would have been inhumane to 
extend the life support for an artifical reason such as 
fulfilling an inflexible statutory requirement relating to 
legality of a marriage.  It is clearly the intention of those 
who make pertinent regulations to address the needs of a 
veteran and his intended spouse and not require that he 
undergo care that would be painful and detrimental to him in 
order to do so.  

Nonetheless, while there is certainly practical merit to the 
above argument, unfortunately, a review of the numerous 
aggregate regulations applicable in this case does not appear 
to show that there is any available room for such special 
circumstances or "equitable" relief, i.e., so-called a 
"bending of the rules" because the veteran's death was 
terminated by removal of life support because this might have 
been ultimately beneficial to his overall and specific well 
being. 

It is positive to note that in this case, the parties 
involved were not tying to do anything regarding their 
relationship status that was not above-board.  One party was 
not trying to take advantage of, or exploit, the other, and 
clearly, both parties considered and intended themselves 
married to each other.  The veteran's death would always be 
regrettable but in this case, the specifics of his terminal 
status simply presented at a particularly unfortunate time.

Thus, the Board is left with some difficult choices and 
extremely limited avenues for maneuvering.  Nonetheless, the 
Board would like to make a special effort to address any 
potential opportunity for positive redress.  As discussed 
with the appellant at the time of the hearing, it may be that 
nothing can be done under the prevailing laws to assist her, 
but the Board would like to give it the most effective chance 
possible.

The appellant has indicated on her Substantive Appeal that 
she and the veteran moved back and forth from LA to AL.  They 
may have lived elsewhere as well (i.e., FL?).  One option for 
permitting their marriage to be valid (i.e., first as common 
law and then after the ceremonial marriage was undertaken) 
might be if they were legal residents of AL or another state 
which permits common law marriage for a period of at least a 
year prior to his death.  

The Board finds that since the options are so very limited, 
and the stakes are so high for the appellant, it is 
beneficial to give her further opportunity for an additional 
opportunity to provide evidence.  In this case, the Board 
would request that she be given the chance to support her 
argument that she may have been entitled to be considered a 
legal resident of AL (or another state that recognized common 
law marriages) for a year prior to the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

She should be asked if there any way she 
might be able to prove that she and the 
late veteran were residents of a state 
that recognized common law relationship 
for a year prior to his death.  In this 
regard, she may be able to provide copies 
of rent receipts, envelopes, tax 
statements, etc.  The RO should assist her 
as possible.

2.  The RO should review the statement 
recently reviewed by the Board with regard 
to the humane nature of the termination of 
life support with regard to applicable 
statutes in this case, and address whether 
there is any potential for equitable or 
equivalent relief in such an instance.  
The RO should also address whether the 
state of AL has any exceptions in the 
requirements for a valid and legal 
marriage which might be applicable in this 
case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be prepared, 
and the appellant and her representative 
should be afforded a reasonable 
opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  

The appellant need do nothing further 
until so notified. 

This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 

additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





